Name: 82/652/EEC: Council Decision of 21 September 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-09-29

 Avis juridique important|31982D065282/652/EEC: Council Decision of 21 September 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the Communities Official Journal L 277 , 29/09/1982 P. 0013 - 0014*****COUNCIL DECISION of 21 September 1982 with regard to a contribution to the European Coal and Steel Community out of the general budget of the Communities (82/652/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the difficulties currently facing the Community's iron and steel industry have made it necessary to adopt a restructuring programme under the ECSC Treaty; Whereas this programme consists of a series of measures to rationalize production and raise the level of productivity of the industry to the level where it can compete on the world market, in accordance with the general objectives for steel within the meaning of Article 46 of the ECSC Treaty; Whereas this series of restructuring measures necessarily includes social policy measures in the form of an intervention programme, in order to alleviate the effects of such measures on employment; whereas, in this connection, it is advisable to have recourse to the full range of readaptation aids provided for workers in the industry by Article 56 (2) of the ECSC Treaty; Whereas, in its resolution of 26 and 27 March 1981 on steel recovery policy, the Council re-emphasized the desirability of taking such measures; Whereas, in the present circumstances, the financial means provided for by the ECSC Treaty do not provide adequate cover for financing these measures; Whereas, in particular, the secondary effects of the situation, if not remedied, would be liable to aggravate considerably the Community's general employment situation and to impair the harmonious development of economic activities; whereas this would undermine the achievement of one of the Community's main objectives; Whereas the Commission has submitted a request for an exceptional temporary contribution from the general budget of the Communities to allow the Commission to implement successfully the social measures under the restructuring programme for the steel industry and to cope with the consequences of the introduction of a system of production quotas; Whereas a first contribution of 62 million ECU was approved by Decision 82/164/EEC (2); whereas the ECSC should receive a further contribution from the general budget of the Communities to carry out the 1981 to 1984 programme of special temporary aid drawn up by the Commission and approved by the Council on 24 June 1981, HAS DECIDED AS FOLLOWS: Sole Article A further contribution for the 1981 to 1984 programme of special temporary aid is hereby granted to the European Coal and Steel Community for the financial years 1982 and 1983 out of the general budget of the Communities to cover Community financing of special temporary allowances in favour of workers in iron and steel undertakings and iron-ore mines in the Community whose jobs are directly or indirectly abolished or threatened in consequence of a restructuring plan adopted by the undertaking, the group of undertakings, or the public authorities in accordance with the general objectives for steel. The amount estimated necessary for this contribution is 100 million ECU. Done at Brussels, 21 September 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 182, 19. 7. 1982, p. 126. (2) OJ No L 74, 18. 3. 1982, p. 27.